PER CURIAM.
Upon consideration of petitioners’ response to the court’s order to show cause why their petition for a writ of certiorari should not be dismissed for lack of jurisdiction, the petition is dismissed. See Polk County v. Sofka, 702 So.2d 1243 (Fla.1997) (regardless of the parties’ stipulation to the contrary, if it appears to the court at any stage that it lacks jurisdiction, the court must notice same, and enter an appropriate order).
PETITION FOR WRIT OF CERTIO-RARI DISMISSED FOR LACK OF JURISDICTION.
WEBSTER, BROWNING and POLSTON, JJ., concur.